Citation Nr: 1819152	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  17-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of stroke.  

2.  Entitlement to service connection for atrial fibrillation.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1968.  

These matters come to the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the Veteran's claims file now resides with the RO in White River Junction, Vermont.  

These matters were previously remanded by the Board in November 2017 in order to obtain relevant medical opinions regarding the etiology of the Veteran's claimed conditions and to issue a statement of the case (SOC) regarding his claim of entitlement to service connection for a left shoulder disability.  As there has been substantial compliance with the prior remand directives, the matters are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not yet perfected his appeal regarding his claim of entitlement to service connection for a left shoulder disability following the issuance of a January 2018 SOC; therefore, it is not before the Board and need not be discussed further herein.  38 C.F.R. § 20.302 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's residuals of stroke and history of cerebrovascular accident (CVA) did not have onset during active service and are not otherwise etiologically related to active service, to include presumed exposure to an herbicide agent.  

2.  The Veteran's atrial fibrillation did not have onset during active service and are not otherwise etiologically related to active service, to include presumed exposure to an herbicide agent.  

3.  The Veteran's COPD did not have onset during active service and are not otherwise etiologically related to active service, to include presumed exposure to an herbicide agent.  

4.  The Veteran's OSA did not have onset during active service and are not otherwise etiologically related to active service, to include presumed exposure to an herbicide agent.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of stroke have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for atrial fibrillation have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for service connection for OSA have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  Service Connection Claims  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a presumptive basis for certain specified diseases (including multiple myeloma, prostate cancer, and respiratory cancers) as due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2017).  "Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran claims entitlement to service connection for residuals of stroke, atrial fibrillation, COPD, and OSA as due to herbicide exposure during active service in Vietnam.  

Service treatment records do not document any complaints, treatment, or diagnosis of the Veteran's claimed conditions.  Notably, physical examinations at service enlistment and service discharge document normal relevant clinical evaluations, and the Veteran denied any related complaints within concurrent reports of medical history.  However, the Board notes that service personnel records document the Veteran's active service in Vietnam; therefore, he is presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Initially, the Board acknowledges that the evidence of record documents current diagnoses including a history of stroke and cerebrovascular accident (CVA), atrial fibrillation, COPD, and OSA; however, the Board finds that the preponderance of evidence weighs against the Veteran's claim that such disabilities are due to active service, to include his presumed exposure to herbicide agents.  

Notably, stroke, atrial fibrillation, COPD, and OSA are not on the enumerated list of conditions for which presumptive service connection is warranted based upon exposure to herbicide agents; as such, although the Veteran is presumed to have been exposed to herbicide agents during his active service in Vietnam, presumptive service connection for his claimed conditions is not warranted.  38 C.F.R. § 3.309(e).  

As noted in the Introduction, the Veteran's claims were previously remanded by the Board in November 2017 in order to obtain relevant VA opinions.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2017).  This was based upon an April 2014 letter from a private physician which stated that the Veteran's COPD, CVA (stroke), atrial fibrillation, and sleep apnea are "very likely" caused by his presumed exposure to herbicides and a subsequent July 2015 letter that similarly concluded that the Veteran's COPD is "likely related" to his presumed exposure to herbicides; such opinions are at least some indication that the Veteran's claimed conditions may be associated with his active service, including his presumed exposure to an herbicide agent.  See id.  Significantly, however, the private opinions which warranted remand are insufficient evidence on which to base a grant of service connection given their lack of supporting rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Additionally, following the November 2017 Board remand, VA obtained the requested medical opinions later that same month.  Regarding the Veteran's residuals of stroke, the VA examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Rather, the examiner stated that the Veteran's stroke was likely secondary to his hypertension, which is the number one risk factor for stroke; the examiner also noted other risk factors, including the Veteran's history of atrial fibrillation, dyslipidemia, and history of smoking.  Additionally, the examiner noted the Veteran's service treatment records did not document an onset of hypertension during active service, and a review of medical literature did not support the claim that herbicide exposure caused an increased risk of stroke.  

Regarding the Veteran's atrial fibrillation, the VA examiner also opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Rather, the examiner stated that the Veteran's atrial fibrillation was most likely caused by his hypertension, as hypertensive heart disease and coronary artery disease are the most common risk factors for atrial fibrillation.  Additionally, the examiner noted that service treatment records did not document treatment for atrial fibrillation during service.  Finally, the examiner concluded the Veteran's atrial fibrillation was not related to herbicide exposure, as a review of medical literature did not support that herbicide exposure caused an increased risk of atrial fibrillation.  

Regarding the Veteran's COPD, the VA examiner also opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Rather, the examiner concluded that the Veteran's COPD was due to his past history of cigarette smoking for 20 years, as cigarette smoking is the number one risk factor for COPD.  Additionally, the examiner concluded that the Veteran's COPD was not due to past herbicide exposure, as a review of medical literature did not support that herbicide exposure caused an increased risk of COPD.  

Regarding the Veteran's OSA, the VA examiner also opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that service treatment records did not document an onset of OSA during active service.  Additionally, the examiner stated that OSA was not due to herbicide exposure; rather, OSA was caused by narrowing of the upper airway due to recurrent collapse of the pharyngeal airway during sleep, and the potential risk factors for OSA include older age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  

The November 2017 VA examiner also specifically considered and addressed the April 2014 and July 2015 letters that similarly concluded that the Veteran's claimed conditions were "likely" related to his presumed exposure to herbicides.  Specifically, the examiner stated that the private letters were incorrect, as there was no evidence in medical literature to support that exposure to herbicides caused an increased risk of stroke, atrial fibrillation, COPD, or OSA.  

The Board concludes that the November 2017 VA opinions are entitled to greater probative weight than the April 2014 and July 2016 private opinions, as the VA examiner based the opinions on a review of the claims file, the Veteran's medical history, and a sound rationale, including reference to relevant medical literature.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Although the Veteran's lay statements are competent insofar as they report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that the Veteran asserts that his claimed conditions are related to active service, to include his presumed exposure to an herbicide agent, such statements are of no probative value, as the Veteran lacks the medical expertise to render a nexus opinion relating his claimed conditions to active service, including herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, the most probative evidence of record does not support that the Veteran's residuals of stroke, atrial fibrillation, COPD, and OSA are etiologically related to active service, to include his presumed exposure to herbicide agents.  As such, the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of stroke is denied.  

Service connection for atrial fibrillation is denied.  

Service connection for COPD is denied.  

Service connection for OSA is denied.  




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


